Exhibit 10.18

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT is dated this 23rd day of September 2009 (the
“Initial Effective Date”), between Provident Financial Services, Inc. (the
“Company”), a Delaware corporation, and the holding company of The Provident
Bank (the “Bank”), and Christopher Martin (the “Executive”). The Company and the
Bank are sometimes collectively referred to as the “Employers”.

WITNESSETH

WHEREAS, the Executive is presently an officer of the Bank;

WHEREAS, the Company desires to be ensured of the Executive’s continued active
participation in the business of the Bank and the Company; and

WHEREAS, Executive was a party to an employment agreement entered into as of
December 31, 2008 (“Prior Employment Agreement”), which Prior Employment
Agreement has been amended and restated to reflect Executive’s new position as
President and Chief Executive Officer of the Company and the Bank; and

WHEREAS, the amended and restated employment agreement (“Employment Agreement”)
has been modified to limit its term and to eliminate any benefit payable upon a
Change in Control; and

WHEREAS, in order to induce the Executive to remain in the employ of the Company
and the Bank and to provide further incentive to achieve the financial and
performance objectives of the Company and the Bank, the parties have specified
the severance benefits which shall be due the Executive in the event that his
employment with the Bank or the Company is terminated under specified
circumstances.

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. DEFINITIONS

The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
this Agreement shall be deemed to mean the highest level of aggregate base
salary and other cash compensation paid to the Executive (including cash
compensation deferred at the election of the Executive) by the Employers or any
subsidiary thereof (i) during the calendar year in which the Date of Termination
occurs (determined on an annualized basis), or (ii) either of the two calendar
years immediately preceding the calendar year in which the Date of Termination
occurs, whichever is greater. For purposes of this definition, payments of
deferred compensation shall be disregarded when paid and deferral of
compensation at the Executive’s election shall be included as compensation
exclusively in the year of deferral.



--------------------------------------------------------------------------------

(b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, material breach of the Company’s or the Bank’s Code of Business Conduct
and Ethics, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or willfully
engaging in actions that in the reasonable opinion of the Company’s Board of
Directors (“Board of Directors”) will likely cause substantial financial harm or
substantial injury to the business reputation of the Company or the Bank. For
purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interests of the Employers. Executive’s
employment shall not be terminated for “Cause” in accordance with this paragraph
for any act or action or failure to act which is undertaken or omitted in
accordance with a resolution of the Company’s Board of Directors or upon advice
of the Company’s counsel.

(c) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

(i) consummation of a transaction that results in the reorganization, merger or
consolidation of the Company, with one or more other persons, other than a
transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the shareholders of the Company of any
transaction which would result in such an acquisition;

(iii) a complete liquidation or dissolution of the Company or the Bank, or
approval by the shareholders of the Company of a plan for such liquidation or
dissolution;

 

2



--------------------------------------------------------------------------------

(iv) the occurrence of any event if, immediately following such event, members
of the Company’s Board of Directors who belong to any of the following groups do
not aggregate at least a majority of the Company’s Board of Directors:

(A) individuals who were members of the Company’s Board of Directors on the
Initial Effective Date; or

(B) individuals who first became members of the Company’s Board of Directors
after the Initial Effective Date either:

(1) upon election to serve as a member of the Company’s Board of Directors by
the affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first election; or

(2) upon election by the shareholders of the Company to serve as a member of the
Company’s Board of Directors, but only if nominated for election by the
affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first nomination;
provided that such individual’s election or nomination did not result from an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents other than by or on behalf of the Company’s Board of
Directors; or

(v) any event which would be described in Section 1(c)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein and the
term “Bank’s Board of Directors” were substituted for the term “Company’s Board
of Directors” therein. In no event, however, shall a Change in Control be deemed
to have occurred as a result of any acquisition of securities or assets of the
Company, the Bank or a subsidiary of either of them, by the Company, the Bank,
any subsidiary of either of them, or by any employee benefit plan maintained by
any of them. For purposes of this Section 1(c), the term “person” shall include
the meaning assigned to it under Sections 13(d)(3) or 14(d)(2) of the Exchange
Act.

(d) Code. “Code” shall mean the Internal Revenue Code of 1986.

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination.

(f) Disability. Termination by the Employers of the Executive’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Employers or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

 

3



--------------------------------------------------------------------------------

(g) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive following a Change in
Control based on:

(i) Without the Executive’s express written consent, the assignment by the
Company or the Bank to the Executive of any duties which are materially
inconsistent with the Executive’s positions, duties, responsibilities and status
with the Employers immediately prior to a Change in Control, or a material
change in the Executive’s reporting responsibilities, titles or offices as an
officer and employee and as in effect immediately prior to such a Change in
Control, or any removal of the Executive from or any failure to re-elect the
Executive to any of such responsibilities, titles or offices, except in
connection with the termination of the Executive’s employment for Cause,
Disability or Retirement or as a result of the Executive’s death or by the
Executive other than for Good Reason;

(ii) Without the Executive’s express written consent, a reduction in the
Executive’s base salary as in effect immediately prior to the date of the Change
in Control or as the same may be increased from time to time thereafter or a
reduction in the package of fringe benefits provided to the Executive as in
effect immediately prior to the date of the Change in Control;

(iii) A change in the Executive’s principal place of employment by a distance in
excess of 25 miles from its location immediately prior to the Change in Control;

(iv) Any purported termination of the Executive’s employment for Disability or
Retirement which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (i) below; or

(v) The failure by the Company to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 9 hereof.

(h) IRS. IRS shall mean the Internal Revenue Service.

(i) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Employers’ termination of the Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 10 hereof.

(j) Retirement. “Retirement” shall mean termination of Executive’s employment
(a) at age 65 or in accordance with any retirement policy established with
Executive’s consent with respect to him or (b) at such later time as the
Company’s Board of Directors or an authorized committee thereof may determine.
Upon termination of Executive upon Retirement, no amounts or benefits shall be
due Executive under this Agreement, and the Executive shall be entitled to all
benefits under any retirement plan of the Bank and other plans to which
Executive is a party.

 

4



--------------------------------------------------------------------------------

2. TERM OF AGREEMENT

The term of this Agreement shall be for thirty-six (36) months, commencing on
the Initial Effective Date. On April 1st of each calendar year that begins on or
after the Initial Effective Date, the Agreement shall renew for an additional
year such that the remaining term shall be thirty-six (36) full calendar months
beginning on such April 1st. References herein to the term of this Agreement
shall refer both to the initial term and successive terms. A Notice of
Termination shall also be presumed to constitute a notice of termination of this
Agreement.

 

3. BENEFITS UPON TERMINATION

If the Executive’s employment by the Company or the Bank is terminated
subsequent to a Change in Control and during the term of this Agreement by
(i) the Company or Bank for other than Cause, Disability, Retirement or the
Executive’s death or (ii) the Executive for Good Reason, then the Company or the
Bank shall:

(a) pay the Executive his earned but unpaid base salary through the Date of
Termination, to be paid not later than the date on which such base salary would
ordinarily have been paid;

(b) pay to the Executive the annual bonus (if any) to which he is entitled under
any cash-based annual bonus or performance compensation plan in effect for the
year in which his termination occurs, to be paid at the same time and on the
terms and conditions (including but not limited to achievement of performance
goals) applicable under the relevant plan;

(c) provide the benefits (if any) due to the Executive as a former employee
other than pursuant to this Agreement under the Bank’s and the Company’s
compensation and benefits plans (the items described in Sections 3(a), (b) and
(c), the “Standard Termination Entitlements”);

(d) pay to the Executive, in a lump sum on the Date of Termination, a cash
severance amount equal to three (3) times the Executive’s Annual Compensation
(the “Additional Severance Payment”), and

(e) provide, for a period of three years following the Date of Termination, at
no cost to the Executive, coverage of Executive (and family, if applicable)
under all group insurance, life insurance, health and accident insurance and
disability insurance and other insurance programs or arrangements offered by the
Bank and the Company in which the Executive was entitled to participate
immediately prior to the Date of Termination. To the extent the Bank or the
Company determines in good faith it is not practicable to provide in-kind
coverage, it shall pay directly to the insurance carrier the premium, or
reimburse the Executive for his direct out-of-pocket cost, for comparable
coverage obtained by the Executive on his own. Each such reimbursement payment
shall be made promptly on submission of an itemized account of the Executive’s
reimbursable expense in such form as the Bank or the Company may

 

5



--------------------------------------------------------------------------------

reasonably require and in any event not later than the last day of the calendar
year following the calendar year in which the expense was incurred. Each
reimbursement payment shall include an additional amount calculated by the Bank
or the Company, in its reasonable discretion, to reflect the aggregate amount of
federal, state and local income and payroll taxes, if any, incurred by the
Executive with respect to the reimbursement payment.

 

4. NO MITIGATION, EXCLUSIVITY OF BENEFITS

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise. The amount of severance to
be provided pursuant to Section 3(a) hereof shall not be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

 

5. WITHHOLDING.

All payments required to be made by the Employers hereunder to the Executive
shall be subject to the withholding of such amounts, if any, relating to tax and
other payroll deductions as the Employers may reasonably determine should be
withheld pursuant to any applicable law or regulation.

 

6. NATURE OF EMPLOYMENT AND OBLIGATIONS

(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employers and the Executive, and the
Employers may terminate the Executive’s employment at any time, subject to
providing: (i) any payments specified herein in accordance with the terms
hereof, or (ii) any payments and benefits required under any other agreement to
which Executive is a party.

(b) Nothing contained herein shall create or require the Employers to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

 

7. SOURCE AND ALLOCATION OF PAYMENTS

All monetary payments and non-monetary benefits provided in this Agreement shall
be timely paid in cash or check, or otherwise provided for, from the general
funds of (a) the Company or (b) to the extent provided under an agreement
between the Company and the Bank governing the allocation of expenses, the Bank,
it being the intent of this Agreement to provide for the aggregate compensation
due to the Executive for all services provided by him to the Bank and/or the
Company.

 

6



--------------------------------------------------------------------------------

8. NO ATTACHMENT

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Bank, the Company and their respective successors and assigns.

 

9. ASSIGNABILITY

The Company may assign this Agreement and its rights and obligations hereunder
in whole, but not in part, to any corporation, bank or other entity with or into
which either of the Employers may hereafter merge or consolidate or to which
either of the Employers may transfer all or substantially all of its respective
assets, if, in any such case, said corporation, bank or other entity shall
assume all obligations of the Company hereunder in writing as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

 

10. NOTICE

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

To the Company:

830 Bergen Avenue

Jersey City, New Jersey 07306

Attention: General Counsel

To the Bank:

830 Bergen Avenue

Jersey City, New Jersey 07306

Attention: General Counsel

To the Executive:

Christopher Martin

1578 Horseshoe Drive

Manasquan, New Jersey 08736

 

7



--------------------------------------------------------------------------------

11. AMENDMENT; WAIVER

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer or officers as may be specifically designated by the
Board of Directors of the Company to sign on their behalf; provided, however,
that this Agreement shall be subject to amendment in the future in such manner
as the Company shall reasonably deem necessary or appropriate to effect
compliance with Section 409A and the regulations thereunder and to avoid the
imposition of penalties and additional taxes under Section 409A, it being the
express intent of the parties that any such amendment shall not diminish the
economic benefit of the Agreement to the Executive on a present value basis. No
waiver by any party hereto at any time of any breach by any other party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

12. GOVERNING LAW

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware.

 

13. HEADINGS

The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

14. VALIDITY

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.

 

15. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

16. MISCELLANEOUS PROVISIONS

(a) This Agreement does not create any obligation on the part of the Bank or the
Company to make payments to (or to employ) Executive unless a Change in Control
of the Bank or the Company shall have occurred. Following a Change in Control,
Executive’s employment may be terminated at any time, but any termination, other
than a termination for Cause, shall not prejudice the Executive’s right to
compensation or other benefits under this Agreement. The Executive shall not
have the right to receive compensation or other benefits for any period after
termination for Cause as defined in Section 1(b) hereof.

(b) Notwithstanding any other provision of this Agreement to the contrary, any
payments made to the Executive pursuant to this Agreement or otherwise are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (12 U.S.C.(S)1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359.

 

8



--------------------------------------------------------------------------------

17. REINSTATEMENT OF BENEFITS AFTER REGULATORY ACTION

In the event the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by an action of a regulatory
agency having jurisdiction over the Bank during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Employers will assume their
obligation to pay and the Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of this Agreement only upon
the Bank’s (or its successors) receipt of a dismissal of the charges by the
regulatory agency.

 

18. ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Company within fifty
(50) miles from the location of the Company’s main office, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Executive shall be entitled to seek specific performance of
his right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement, other
than in the case of a termination for Cause.

 

19. PAYMENT OF COSTS AND LEGAL FEES

All reasonable costs and legal fees paid or incurred by the Executive pursuant
to any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Company or the Bank (in accordance with Section 7
hereof) if the Executive is successful on the merits pursuant to a legal
judgment, arbitration or settlement in the Executive’s favor. Such payment or
reimbursement shall be made no later than the last day of the calendar year
following the calendar year in which the Executive incurs the expense or, if
later, within sixty (60) days after the settlement or resolution that gives rise
to the Executive’s right to reimbursement; provided, however, that the Executive
shall have submitted to the Company documentation supporting such expenses at
such time and in such manner as the Company may reasonably require.

 

20. CONFIDENTIALITY

Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Company and affiliates
thereof, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Company. Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered business activities of the Company or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
(except for such disclosure as may be required to be provided to the New Jersey
Department of Banking and Insurance, the Federal Deposit Insurance Corporation,
or other bank regulatory agency with jurisdiction over the Bank or Executive).
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and

 

9



--------------------------------------------------------------------------------

exclusively derived from the business plans and activities of the Company, and
Executive may disclose any information regarding the Company or the Bank which
is otherwise publicly available or which exercise is otherwise legally required
to disclose. In the event of a breach or threatened breach by the Executive of
the provisions of this Section 20, the Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Company or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from Executive.

 

21. ENTIRE AGREEMENT

This Agreement embodies the entire agreement between the Company and the
Executive with respect to the matters agreed to herein. All prior agreements
between the Company and the Executive with respect to the matters agreed to
herein are hereby superseded and shall have no force or effect, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

 

22. INTERNAL REVENUE CODE SECTION 409A

The Employers and the Executive acknowledge that each of the payments and
benefits to the Executive under this Agreement must either comply with the
requirements of Section 409A of the Code and the regulations thereunder or
qualify for an exception from compliance. To that end, the Employers and the
Executive agree that:

(a) the legal fee reimbursements described in Section 19 are intended to satisfy
the requirements for a “reimbursement plan” described in Treasury Regulation
Section 1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such
requirements;

(b) the life, medical, dental and disability coverage described in Section 3 are
intended (A) if furnished in-kind, to be exempt from compliance with
Section 409A of the Code as a welfare benefit plan described in Treasury
Regulation Section 1.409A-1(b)(5) and (B) if furnished by reimbursement, to
satisfy the requirements for a “reimbursement or in-kind benefit plan” described
in Treasury Regulation section 1.409A-3(i)(1)(iv)(A) and shall be administered
to satisfy such requirements;

(c) the Standard Termination Entitlements payable upon termination of employment
described in Section 3 are intended to be exempt from Section 409A of the Code
pursuant to Treasury Regulation Section 1.409A-1(b)(3) as payments made pursuant
to the Employers’ customary payment timing arrangements.

All other payments and benefits due to the Executive under this Agreement on
account his termination of employment that are not exempt from Section 409A of
the Code shall not be paid prior to, and shall, if necessary, be deferred to and
paid on the later of the earliest date on

 

10



--------------------------------------------------------------------------------

which the Executive experiences a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) and, if the Executive is a specified
employee (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of his separation from service, the first day of the seventh month
following his separation from service. All such deferred amounts shall be
deposited in a grantor trust which meets the requirements of Revenue Procedure
92-65 (as amended or superseded from time to time), the trustee of which shall
be a financial institution selected by the Employers with the approval of the
Executive (which approval shall not be unreasonably withheld or delayed),
pursuant to a trust agreement, the terms of which are approved by the Executive
(which approval shall not be unreasonably withheld or delayed) (the “Rabbi
Trust”), and payments made shall include earnings on the investments made with
the assets of the Rabbi Trust, which investments shall consist of short-term
investment grade fixed income securities or units of interest in mutual funds or
other pooled investment vehicles designed to invest primarily in such
securities.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ATTEST:     PROVIDENT FINANCIAL SERVICES, INC.

/s/ John F. Kuntz

    By:  

/s/ Thomas W. Berry

John F. Kuntz, Esq.       Thomas W. Berry Corporate Secretary       Chairman,
Compensation Committee Witness:     EXECUTIVE:

/s/ Mary Louise Festa

   

/s/ Christopher Martin

Print Name: Mary Louise Festa     Christopher Martin

 

12